Citation Nr: 0019216	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-03 181	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral pes 
planus, currently rated as 10 percent disabling. 

2.  Entitlement to an effective date earlier than October 16, 
1996, for grant of service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION


The veteran had active service from March 1987 to February 
1991.

This appeal arises from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that established service 
connection for bilateral pes planus and assigned a 10 percent 
evaluation effective from October 16, 1998, and a December 
1998 rating decision by the Baltimore, Maryland, RO that 
confirmed and continued the assigned effective date earlier 
effective date for a grant of service connection for 
bilateral pes planus and the assignment of the non-
compensable rating.  The claims file is currently located at 
the Baltimore, Maryland, RO.

In a July 1999 rating decision, service connection for 
bilateral shin splints and entitlement to a total disability 
rating based on individual unemployability (TDIU) were 
denied.  In a July 1999 letter, the veteran was notified of 
this decision and of his procedural and appellate rights.  He 
has not initiated an appeal as to either issue.  


FINDINGS OF FACT

1.  In a May 1991 decision, the Pittsburgh, Pennsylvania RO 
denied entitlement to service connection for bilateral pes 
planus and the veteran was provided notice of his procedural 
and appellate rights; the veteran did not perfect his appeal 
as to this decision.  

2.  In August 1993, the veteran sought to reopen his claim of 
service connection for pes planus and requested a personal 
hearing.  

3.  In a March 23, 1994 decision letter, the veteran's claim 
of service connection for pes planus was denied since he had 
failed to report for his personal hearing and had not 
submitted any evidence on his behalf; he veteran was provided 
notice of his procedural and appellate rights, but he did not 
perfect his appeal.  

4.  On October 16, 1996, correspondence was received from the 
veteran in which he again sought to reopen his claim of 
service connection for bilateral pes planus.  

5.  Since the time of his current October 1996 claim, the 
veteran's bilateral pes planus disability has been manifested 
by pain on pressure to the dorsum and plantar surfaces of the 
feet, but there has been no deformity or callosities and 
there is minimal structural damage.  

6.  In a February 1998 rating decision, the RO established 
service connection for bilateral pes planus; the RO assigned 
an effective date of October 16, 1996.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for bilateral pes planus, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Part 4, Diagnostic Code 5276 (1999).

2.  Assignment of an effective date prior to October 16, 
1996, for award of service connection for bilateral pes 
planus is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Higher Initial Rating for Pes Planus

Initially, the Board notes that the veteran's claim for a 
higher initial rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
all relevant evidence for equitable disposition of the claim 
has been obtained to the extent possible.


A.  Factual Background

The veteran's service medical records (SMRs) reflected 
complaints of bilateral foot and shin pain while running.  
These complaints began after about two years of active 
service.  In September 1991, an Army Physical Evaluation 
Board (PEB) recommended discharge because of bilateral pes 
planus with secondary shin splints.  The PEB found that the 
impairment had existed prior to active service, but was 
aggravated during active service.  The veteran was 
subsequently discharged because of this disability.  

The veteran submitted an application for service connection 
for shin splints and flat feet in February 1991.  In a May 
1991 decision, the Pittsburgh, Pennsylvania RO denied 
entitlement to service connection for bilateral pes planus.  
The veteran was provided notice of his procedural and 
appellate rights.  In September 1991, a notice of 
disagreement was received and in October 1991, a statement of 
the case was issued.  After medical evidence was received, a 
supplemental statement of the case was issued.  Again, 
additional medical evidence was received.  In June 1992, the 
Pittsburgh, Pennsylvania RO confirmed and continued the prior 
denial of service connection for pes planus based on the 
additional medical evidence and another supplemental 
statement of the case was issued.  The veteran was informed 
that he had 60 days to submit his substantive appeal if he 
had not already done so.  Thereafter, he did not perfect his 
appeal by submitting a substantive appeal.  Thus, the RO's 
May 1991 decision denying service connection for pes planus 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
3.104 (1999).  

In August 1993, the veteran sought to reopen his claim of 
service connection for pes planus.  He did not submit medical 
evidence, but requested a personal hearing.  He indicated 
that he did not receive the statement of the case and 
supplemental statements of the case that were sent.  In 
December 1993, he was informed that a personal hearing had 
been scheduled for January 5, 1994.  According to a Report of 
Contact, the veteran called to reschedule the personal 
hearing due to inclement weather.  In a February 1994 letter, 
the veteran was advised that his personal hearing had been 
rescheduled for March 9, 1994.  Thereafter, the veteran 
failed to report.  In a March 23, 1994 decision letter, the 
veteran's claim was denied since he had failed to report for 
his personal hearing and had not submitted any evidence on 
his behalf.  The veteran was provided notice of his 
procedural and appellate rights.  Thereafter, he did not 
perfect his appeal.  Thus, that decision is also final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (1999).

On October 16, 1996, correspondence was received from the 
veteran in which he again sought to reopen his claim of 
service connection for bilateral pes planus.  He again 
requested a personal hearing.  In January 1997, the veteran 
testified at a personal hearing at the Pittsburgh, 
Pennsylvania RO.  The veteran testified that he had been 
unable to keep a job in a restaurant and in construction 
because of his painful feet.  He testified that he currently 
worked as a machine operator, which also required standing 
all day and that he missed work because of foot pain and was 
on the verge of being fired from that job.  He reported that 
he treated his feet with Tylenol for pain relief and foot 
soaks for swelling and that he could not stand for longer 
than 40 minutes.  He reported that he feet often gave out on 
him and that he had used a crutch while walking for the past 
two years.

Thereafter, the veteran was afforded a VA examination in 
February 1997.  The examiner noted that the veteran reported 
use of over-the-counter Tylenol for foot pain.  He reported 
that he had used arch supports in the past that had not been 
very helpful.  He reported that in his current job he stood 
all day, with pain.  The examiner reported good vibratory 
sensation in the feet, but pain on minimum pressure to the 
dorsum and plantar surfaces of the feet.  The veteran guarded 
the feet during palpation.  The examiner found minimal 
structural damage, as evidenced by minimal development of 
dorsal bunions, bilaterally, and mildly flattened arches, 
bilaterally, but also reported that the feet appeared 
structurally normal.  The examiner indicated that there was 
no deformity and noted the most recent X-rays were taken in 
1991 and were negative.  The veteran was able to squat 
slightly but unable to stand on toes or heels due to pain in 
the mid-foot region.  The examiner noted excessive 
perspiration (hyperhidrosis) of the feet and noted that the 
veteran walked with a guarded gait due to pain in the arch 
area; however, there was no other secondary skin or vascular 
change.  The diagnoses were rule out residual arch fatigue 
due to mild pes planus; rule out RSDS (reflex-sympathetic 
dystrophy syndrome) although patient denied any history of 
trauma; and rule out erythromelalgia.  The examiner also 
noted that the symptoms could be due to any combination of 
the above but that the erythromelalgia and RSDS could be 
confirmed by vascular and neurological work-up.

In a February 1998 rating decision, the RO established 
service connection for bilateral pes planus and assigned a 10 
percent disability rating under Diagnostic Code 5276 
effective from October 16, 1996.  The decision reflects that 
bilateral pes planus was the only service-connected 
disability.

In September 1998, the veteran reported that in July 1998 he 
resigned from his job with Motor Coils Manufacturing because 
of service-connected disability.  He reported that the job 
required excessive standing.

In September 1998, the veteran was hospitalized at a VA 
facility following an incident of leg and foot numbness.  The 
veteran reported bilateral lower leg pain and pins and 
needles sensations that had been occurring with increasing 
frequency.  He reported that he could stand, but he could not 
walk.  During hospitalization, the veteran also reported that 
he occasionally fell during these episodes and reported 
constant sharp pain in the arches and shins, bilaterally.  
The report noted that previous X-rays from Pittsburgh VAMC 
had been obtained and showed normal legs, bilaterally.  
Decreased sensation was noted from the feet to the calves, 
bilaterally.  Romberg's sign was positive and the feet were 
noticeably sweaty.  However, other tests were within normal 
limits.  A nerve conduction study was recommended and the 
veteran was discharged with a cane and instructed not to 
ambulate without supervision.  The discharge diagnosis was 
peripheral neuropathy.  Another September 1998 report notes 
that a cane and a wheel chair were issued to the veteran.

The veteran underwent VA nerve conduction and 
electromyography (EMG) studies in October 1998 to rule out 
peripheral neuropathy.  The nerve conduction study showed no 
abnormality.  Some motor weakness of the legs was detected 
during EMG.  The examiner concluded that there was no clear 
evidence of peripheral neuropathy.  An October 1998 report 
noted that because the EMG argued against peripheral 
neuropathy, a brain scan was ordered to rule-out 
demyelinating disease.  In November 1998, further evaluation 
indicated that there was no need to suspect neurologic causes 
of pain.  

In February 1999, the veteran complained of new pain in the 
knees and reported that he had switched to Percocet for pain 
relief.  An April 1999 VA outpatient report notes that there 
was no evidence of arthritis or synovitis.  There was 
tenderness to palpation diffusely over the dorsal foot, arch, 
and shin.  

In May 1999, a lay witness reported that the veteran had foot 
pain during the several years that they had been acquainted.  


B.  Legal Analysis

The claim for a higher initial rating for bilateral pes 
planus well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that all 
relevant evidence for equitable disposition of the claim has 
been obtained to the extent possible. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  Any reasonable doubt that arises 
in considering the evidence must be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In cases such as this where the 
veteran has appealed the initial rating assigned after 
service connection is established, the Board must consider 
the initial rating, and, if indicated, the propriety of a 
staged rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion and a part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  See 
38 C.F.R. §§ 4.40, 4.45.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States. Court of Appeals for Veterans 
Claims (hereinafter referred to as the Court) held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  However, in that regard, the Board notes 
that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

Because pes planus has been rated 10 percent under Diagnostic 
Code 5276 for the entire appeal period, the Board's inquiry 
will be limited to whether there is a basis for any higher 
rating during the appeal period and whether a staged rating 
is proper.

A 50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, which is not improved by orthopedic shoes or 
appliances.  A 30 percent rating is warranted if the above 
symptoms are unilateral.  A 30 percent rating is warranted 
for severe bilateral acquired flatfoot, manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 20 percent 
rating is warranted if the above symptoms are unilateral.  A 
10 percent rating is warranted for moderate bilateral or 
unilateral acquired flatfoot where the weight-bearing lines 
are over or medial to great toes, and there is inward bowing 
of the tendo achillis and pain on manipulation and use of the 
feet.  A noncompensable rating is warranted for mild 
unilateral or bilateral acquired flatfoot (pes planus) with 
symptoms that are relieved by built-up shoe or arch supports.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).

Although other lower extremity symptoms, such as shin and 
knee pain and possible peripheral neuropathy are reported, 
these have not been attributed to the service-connected 
bilateral pes planus and cannot be considered in the rating 
assigned.  

Considering the tenets of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, supra, the Board must consider whether the evidence 
shows entitlement to more than a 10-percent rating for his 
bilateral pes planus.  The question is whether any additional 
functional limitations approximate the criteria for 
pronounced or severe acquired flatfoot.  As noted, for the 
veteran's bilateral pes planus to warrant a higher rating, 
the evidence must show that his disability is manifested by 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  In this case, the veteran 
complains of pain (as confirmed by a lay acquaintance) and 
swelling of the feet and indicated that his symptoms are not 
relieved by built-up shoe and arch supports.  The veteran has 
also reported additional impairment due to such restrictions 
as inability to walk more than 40 feet or to hold a job that 
requires considerable standing.  The medical evidence shows 
that the veteran's disability is manifested by pain on 
pressure to the dorsum and plantar surfaces of the feet.  
However, there is no deformity or callosities and there is 
minimal structural damage.  In light of the foregoing, even 
considering additional functional limitation, the Board does 
not find that the criteria for pronounced acquired flatfoot 
are approximated.  In addition, although the veteran reports 
pain which is confirmed on VA examination, the evidence does 
not show that this pain causes limitation of motion of the 
feet due to pes planus or additional range of motion loss due 
to pain on use or during flare-ups as noted by a medical 
examiner. DeLuca.  Thus, a higher rating on that basis is not 
warranted.  Johnson.  

Thus, in sum, since the time of his current October 1996 
claim, the veteran's bilateral pes planus disability has been 
manifested by pain on pressure to the dorsum and plantar 
surfaces of the feet, but there has been no deformity or 
callosities and there is minimal structural damage.  Thus, 
the Board concludes that the schedular criteria for a rating 
in excess of 10 percent for bilateral pes planus, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Part 4, Diagnostic Code 5276 (1999).

In addition, because the criteria for a rating greater than 
30 percent has not been met at any time during the appeal 
period, a staged rating is not proper.  Fenderson, supra.

As noted in the introductory portion of this decision, the 
veteran has not appealed the issue of entitlement to TDIU.


II.  Earlier Effective Date

The veteran's claim for an effective date earlier than 
October 16, 1996, for the grant of service connection for 
bilateral pes planus is well-grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).  Except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on a claim reopened after final disallowance will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (a) (West 1991); 
38 C.F.R. § 3.400(q)(ii) (1999).  The law grants a period of 
one year from the date of the notice of the result of initial 
review or determination before initiating an appeal by filing 
a notice of disagreement; otherwise, that decision becomes 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 1991).  

As noted, in this case, the veteran was denied service 
connection for pes planus in a May 1991 rating decision which 
was final.  Thereafter, service connection was again denied 
in a March 23, 1994 decision letter.  After March 23, 1994, 
the veteran next again sought to reopen his claim on October 
16, 1996.  An unappealed RO decision can be reviewed on a 
finding of clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105(b) (1999).  Neither the veteran nor his 
representative has alleged CUE in either prior final rating 
decision.  In essence then, the Board must determine whether 
there is any basis to assign an effective date prior to 
October 1996.  

There is no formal or informal claim of record between March 
23, 1994 and October 16, 1996.  As noted under the pertinent 
law and regulation, the effective date of service connection 
in a compensation claim based on a claim reopened after final 
disallowance will be the date of receipt of the new claim or 
the date entitlement arose, whichever is the later.  Thus, in 
this case, the later of those two dates is the date of the 
new claim, which was October 16, 1996, the assigned effective 
date.  Based on the foregoing, the claim for an earlier 
effective date must be denied.

The preponderance of the evidence is against the claim for an 
effective date earlier than October 16, 1996, for the grant 
of service connection for pes planus, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

The appeal as to both issues is denied.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 



